Citation Nr: 0532101	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for a low 
back strain.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decisions by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran was scheduled to attend a hearing before a member 
of the Board at the RO in January 2006.  However in October 
2005 the RO received notification from the veteran's 
representative that the veteran wished to cancel his appeal 
for a higher rating for his back disability.  


FINDINGS OF FACT

In October 2005, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).

Withdrawal may be made by the appellant or by his authorized 
representative. 38 C.F.R. § 20.204 (2005).  The appellant 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.

	 

____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


